Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 1 of 12   PageID #:
                                  1669


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 CLIFFORD B. HUBBARD,          )         MC 19-00333 LEK-KJM
                               )
      Petitioner-Applicant,    )
                               )
      vs.                      )
                               )
 THE UNITED STATES OF AMERICA, )
                               )
           Respondent.         )
 ______________________________)


     ORDER DISMISSING PETITION FOR POST-CONVICTION PRESERVATION
       AND DNA TESTING OF EVIDENCE AND RELATED MATERIAL FILED
         SEPTEMBER 6, 2019 [DKT. NO. 1], AND DENYING AS MOOT
             THE APPLICATION FOR WRIT OF HABEAS CORPUS AD
          TESTIFICANDUM FILED SEPTEMBER 6, 2019 [DKT. NO. 6]


            Petitioner Clifford B. Hubbard (“Hubbard”) seeks post-

 conviction preservation and deoxyribonucleic acid (“DNA”)

 testing pursuant to 18 U.S.C. § 3600, which is also known as the

 Innocence Protection Act of 2004.       See Petition for Post-

 Conviction Preservation and DNA Testing of Evidence and Related

 Materials (“Petition”), filed 9/06/19 (dkt. no. 1).          Because

 Hubbard is currently in custody at the Holmes Corrections

 Institution in the State of Florida, he also applies for a writ

 of habeas corpus ad testificandum in order to secure his

 physical presence in Hawai`i to assist in his legal defense.

 See Application for Writ of Habeas Corpus Testificandum

 (“Application”), filed 9/06/19 (dkt. no. 6).         On September 20,
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 2 of 12   PageID #:
                                  1670


 2019, after its review of the Petition and Application, this

 Court stated that it was inclined to dismiss the Petition on the

 grounds of lack of jurisdiction and/or improper venue and

 therefore directed Petitioner to file a supplemental memorandum.

 [Minute Order, dated 9/20/19 (dkt. no. 7).]         Hubbard filed his

 supplemental memorandum on October 4, 2019 (“Hubbard’s

 Supplemental Memorandum”).      [Dkt. no. 9.]    Respondent United

 States of America (“the Government”) was ordered to file a

 responsive memorandum and did so on December 18, 2019

 (“Response”).    [Dkt. no. 14.]    Hubbard requested and was granted

 leave to file a reply memorandum which was filed on February 14,

 2020.   [Dkt. no. 18.]

            The Court concludes that it lacks subject matter

 jurisdiction because Hubbard was convicted of offenses under the

 Uniform Code of Military Justice by a court martial tribunal and

 not felony offenses in a federal district court, and thus

 dismisses the Petition and denies the Application as moot.

                                BACKGROUND

            After a general court-martial trial held in 1982 at

 Fort Shafter, Hawai`i, Hubbard “was found guilty of

 unpremeditated murder, felony murder, attempted sodomy, and

 indecent acts with a child.”      See    Mem. in Supp. of Petition at

 14 (citations omitted).     He was subsequently sentenced to life

 in prison and, on appeal, his conviction of unpremeditated

                                      2
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 3 of 12    PageID #:
                                  1671


 murder was dismissed but the remaining convictions and sentence

 of life imprisonment were affirmed by the United States Court of

 Military Appeals.     Id.   Hubbard petitioned the United States

 Supreme Court on a writ of certiorari which was denied.             Id.

 Hubbard has filed two petitions for habeas relief, both in the

 federal court in the District of Kansas and which have been

 denied.   Id. at 14-15.     These denials have been affirmed on

 appeal and his subsequent petition for writ of certiorari has

 been denied.    Id.

            Hubbard now seeks to challenge his conviction through

 DNA testing pursuant to § 3600.

                                DISCUSSION

            The key issue raised appears to be one of first

 impression – does the Innocence Protection Act of 2004, enacted

 to include § 3600, apply to a conviction by a military court-

 martial tribunal?     Simply put, is a military offense the

 equivalent of “a Federal offense” as referred to in § 3600?               If

 not, then this Court lacks subject-matter jurisdiction and the

 Petition must be dismissed.      “[C]ourts, . . . have an

 independent obligation to determine whether subject-matter

 jurisdiction exists, even in the absence of a challenge from any

 party.”   Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)(citing

 Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)).



                                      3
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 4 of 12   PageID #:
                                  1672


            Hubbard argues that § 3600 does indeed apply to him

 because, by analogy, a federal military prisoner is permitted to

 file a petition for writ of habeas corpus in federal district

 court regarding a court-martial conviction.         See Hubbard’s

 Suppl. Mem. at 3 (citations omitted).        The Government concludes

 otherwise and argues that “[m]litary offenses . . . are not

 Federal offenses for purposes of [§ 3600].”         Response at 5

 (emphasis in original).

            “‘[T]he starting point for interpreting a statute is

 the language of the statute itself.’”        Hallstrom v. Tillamook

 County, 493 U.S. 20, 25 (1989) (quoting Consumer Prod. Safety

 Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980)).            “If

 the statutory language is unambiguous, in the absence of a

 clearly expressed legislative intent to the contrary, that

 language must ordinarily be regarded as conclusive.”          Reves v.

 Ernst & Young, 507 U.S. 170, 177 (1993) (citations and internal

 quotation marks omitted).      If the language is not dispositive,

 then the Court must examine congressional intent “revealed in

 the history and purposes of the statutory scheme.”          Adams Fruit

 Co. v. Barrett, 494 U.S. 638, 642 (1990) (citations omitted).

 With this guidance in mind, the Court turns to the pertinent

 text of § 3600:

            (a) In general.--Upon a written motion by an
            individual sentenced to imprisonment or death
            pursuant to a conviction for a Federal offense

                                      4
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 5 of 12   PageID #:
                                  1673


            (referred to in this section as the “applicant”),
            the court that entered the judgment of conviction
            shall order DNA testing of specific evidence if
            the court finds that all of the following apply:

                  (1) The applicant asserts, under penalty of
                  perjury, that the applicant is actually
                  innocent of—

                        (A) the Federal offense for which the
                        applicant is sentenced to imprisonment
                        or death; or

                        (B) another Federal or State offense,
                        if—

                             (i) evidence of such offense was
                             admitted during a Federal
                             sentencing hearing and exoneration
                             of such offense would entitle the
                             applicant to a reduced sentence or
                             new sentencing hearing; and

                             (ii) in the case of a State
                             offense—

                                   (I) the applicant
                                   demonstrates that there is no
                                   adequate remedy under State
                                   law to permit DNA testing of
                                   the specified evidence
                                   relating to the State
                                   offense; and

                                   (II) to the extent available,
                                   the applicant has exhausted
                                   all remedies available under
                                   State law for requesting DNA
                                   testing of specified evidence
                                   relating to the State
                                   offense.

                  (2) The specific evidence to be tested was
                  secured in relation to the investigation or
                  prosecution of the Federal or State offense
                  referenced in the applicant’s assertion
                  under paragraph (1).

                                      5
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 6 of 12   PageID #:
                                  1674




 Section 3600(a)(1)-(2).

            Section 3600 does not define the term “Federal

 offense” and thus it is unclear from the statute’s language

 whether Congress intended this term to include a military

 offense.   Legislative history for § 3600 is likewise silent as

 to what Congress meant by “Federal offense” as used in this law.

 However, all is not lost.      Statutory construction rules provide

 for casting a wider net and examining how that term is used in

 different parts of the same act:

                 The 1933 Act, like every Act of Congress,
            should not be read as a series of unrelated and
            isolated provisions. Only last Term we adhered
            to the “normal rule of statutory construction”
            that “identical words used in different parts of
            the same act are intended to have the same
            meaning.” Department of Revenue of Ore. v. ACF
            Industries, Inc., 510 U.S. 332, 342 (1994)
            (internal quotation marks and citations omitted);
            see also Brooke Group Ltd. v. Brown & Williamson
            Tobacco Corp., 509 U.S. 209, 230 (1993); Atlantic
            Cleaners & Dyers, Inc. v. United States, 286 U.S.
            427, 433 (1932).

 Gustafson v. Alloyd Co., 513 U.S. 561, 570 (1995).

            The Justice for All Act of 2004, as the Government

 points out, also included 18 U.S.C. § 3600A of the Innocence

 Protection Act of 2004.     See Justice for All Act of 2004, Pub.L.

 No. 108-405, Title IV, § 411(a)(1), 118 Stat. 2260, 2283-84

 (2004) (codified as amended at 18 U.S.C. § 3600A (2016)).           This




                                      6
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 7 of 12   PageID #:
                                  1675


 provision pertains to the preservation of biological evidence.

 In pertinent part, it provides:

            (a) In general.--Notwithstanding any other
            provision of law, the Government shall preserve
            biological evidence that was secured in the
            investigation or prosecution of a Federal
            offense, if a defendant is sentenced to
            imprisonment for such offense.

 Section 3600A(a).     As with § 3600, the term “a Federal offense”

 is not defined.    However, a related statute does provide

 clarity.

            The DNA Analysis Backlog Elimination Act of 2000, 42

 U.S.C. §§ 14135-14135e (2001 Supp.)(“2000 DNA Act”), which

 pertains to requiring DNA samples from persons convicted of

 qualifying felony offenses for inclusion in the Combined DNA

 Index System (“CODIS”), a national DNA database.         See 42 U.S.C.

 § 40702 (formerly cited as § 14135a). In 2004, the 2000 DNA Act

 was amended as part of the Justice for All Act of 2004:

            In October 2004, the United States Congress
            enacted the [Justice for All Act of 2004], which
            amended the 2000 DNA Act by expanding the list of
            qualifying federal offenses for collection of DNA
            samples to include any felony, any offense under
            chapter 109A of Title 18, any crime of violence,
            and any attempt or conspiracy to commit any of
            those offenses. Justice For All Act of 2004,
            § 203, Pub.L. No. 108-405, 118 Stat. 2260
            (codified as 42 U.S.C. 14135a(d).

 United States v. Hook, No. 04 CR 1045, 2006 WL 5152924, at *1

 (N.D. Ill. Jan. 20, 2006).      While the 2000 DNA Act and

 subsequent amendments do not define what is meant by a “Federal

                                      7
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 8 of 12   PageID #:
                                  1676


 offense”, the 2000 DNA Act also provides for the collection of

 DNA samples from members of the armed forces who have been

 convicted of “a qualifying military offense”.         2000 DNA Act,

 Pub.L. 106–546, § 5, 114 Stat. 2726, 2731-32 (2000) (codified as

 amended at 10 U.S.C. § 1565(a)(1) (2004)).        As with the 2000 DNA

 Act, the Justice for all Act of 2004 also amended § 1565(d) by

 expanding the definition of “qualifying military offenses” as

 follows:

            (c) MILITARY OFFENSES. — Section 1565(d) of title
            10, United States Code, is amended to read as
            follows:

            (d) QUALIFYING MILITARY OFFENSES. — The offenses
            that shall be treated for purposes of this
            section as qualifying military offenses are the
            following offenses, as determined by the
            Secretary of Defense, in consultation with the
            Attorney General:

                  (1) Any offense under the Uniform Code of
                  Military Justice for which a sentence of
                  confinement for more than one year may be
                  imposed.

                  (2) Any other offense under the Uniform Code
                  of Military Justice that is comparable to a
                  qualifying Federal offense (as determined
                  under section 3(d) of the DNA Analysis
                  Backlog Elimination Act of 2000 (42 U.S.C.
                  14135a(d))).

 Justice for All Act of 2004, Pub. L. 108–405, Title II,

 § 203(c), 118 Stat. 2260, 2270.

            Section 3600 refers to “a Federal offense” but does

 not state whether that term excludes or includes “a military


                                      8
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 9 of 12   PageID #:
                                  1677


 offense”.   However, an examination of the Justice for All Act of

 2004 reveals that the statutory scheme contains a marked

 distinction between these two offenses.        Because Congress

 originally created separate operating statutes for DNA

 collection from federal offenders and those convicted of

 military offenses for inclusion in CODIS, and then expanded the

 definitions of qualifying federal offenses and qualifying

 military offenses in these separate statutes in the Justice for

 All Act of 2004, this Court concludes that, under normal

 statutory construction, the term “a Federal offense” in

 § 3600(a) has the same definition of that term provided in

 another part of the Justice for All Act of 2004; namely, 42

 U.S.C. § 14135a (now known as 34 U.S.C. § 40702).         The pertinent

 part of that statute provides:

             (d) Qualifying Federal Offenses

             The offenses that shall be treated for purposes
             of this section as qualifying Federal offenses
             are the following offenses, as determined by the
             Attorney General:

                  (1) Any felony.

                  (2) Any offense under chapter 109A of Title
                  18.

                  (3) Any crime of violence (as that term is
                  defined in section 16 of Title 18).

                  (4) Any attempt or conspiracy to commit any
                  of the offenses in paragraphs (1) through
                  (3).


                                      9
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 10 of 12   PageID #:
                                   1678


 Section 40702(d)(1)-(4).      In contrast, a “military offense” is

 defined in § 1565(d) as:

             (d) Qualifying military offenses.--The offenses
             that shall be treated for purposes of this
             section as qualifying military offenses are the
             following offenses, as determined by the
             Secretary of Defense, in consultation with the
             Attorney General:

                  (1) Any offense under the Uniform Code of
                  Military Justice for which a sentence of
                  confinement for more than one year may be
                  imposed.

                  (2) Any other offense under the Uniform Code
                  of Military Justice that is comparable to a
                  qualifying Federal offense (as determined
                  under section 3(d) of the DNA Analysis
                  Backlog Elimination Act of 2000 (42 U.S.C.
                  14135a(d)).

 Section 1565(d)(1)-(2).      Therefore, as used in the Justice for

 All Act of 2004, “a Federal offense” has a different meaning

 from and does not include a “military offense”.

             Hubbard points out the injustice of excluding “men and

 women of the United States armed forces who may be factually and

 actually innocent from [the protection of the Innocence

 Protection Act of 2004]” . . . .”        Reply at 3.   The Court

 agrees.    Interpreting § 3600(a) as excluding offenses under the

 Uniform Code of Military Justice is at odds with the statute’s

 overall purpose of providing funding for post-conviction DNA

 testing for those who assert their innocence.          But the rules of

 statutory construction clearly dictate this harsh and unjust


                                     10
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 11 of 12   PageID #:
                                   1679


 outcome.    If Congress intended § 3600(a) to apply to Hubbard and

 others like him who were convicted of an offense under the

 Uniform Code of Military Justice, it could have included court-

 martial convictions within the definition of “Federal offense”

 or, as it did with the 2000 DNA Act, create a counterpart

 statute for those convicted of military offenses.          It did not.

 Thus, this Court cannot infer such congressional intent when

 identical words used in a different part of the Justice for All

 Act of 2004 make clear that “a military offense”, see Justice

 For All Act of 2004, Pub.L. 108–405, Title II, § 203(c), 118

 Stat 2260, 2270 (2004) (codified as amended at § 1565(d)

 (2004)), is separate and distinct from “a Federal offense”, see

 Justice for All Act of 2004, Pub.L. 108-405, Title II, § 203(b),

 118 Stat. 2260, 2270 (2004) (codified as amended at § 40702(b)

 (2017)).

                                 CONCLUSION

             Hubbard seeks relief pursuant to 18 U.S.C. § 3600 but,

 because his convictions were by a court martial tribunal, his

 convictions are not federal offenses.        He does not therefore

 qualify as an applicant under § 3600.        This Court lacks subject

 matter jurisdiction and DISMISSES the Petition for Post-

 Conviction Preservation and DNA Testing of Evidence and Related

 Material filed September 6, 2019 (dkt. no. 1) on that basis.

 Further, the Application for Writ of Habeas Corpus Ad

                                     11
Case 1:19-mc-00333-LEK-KJM Document 19 Filed 04/27/20 Page 12 of 12   PageID #:
                                   1680


 Testificandum filed September 6, 2019 (dkt. no. 6) is DENIED AS

 MOOT.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, April 27, 2020.




 CLIFFORD B. HUBBARD VS. THE UNITED STATES OF AMERICA; MC 19-
 00333 LEK-KJM; ORDER DISMISSING PETITION FOR POST-CONVICTION
 PRESERVATION AND DNA TESTING OF EVIDENCE AND RELATED MATERIAL
 FILED SEPTEMBER 6, 2019 [DKT. NO. 1], AND DENYING AS MOOT THE
 APPLICATION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM FILED
 SEPTEMBER 6, 2019 [DKT. NO. 6]




                                     12
